DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102a as being anticipated by Reddy Badvel et al. (US 2014/0213183).
Referring to Claim 1, Reddy Badvel teaches a communication apparatus (see 106 of fig. 1 as the communication apparatus) that performs non-contact communication with an external apparatus via a memory of the external apparatus (see 102 of fig. 1 as the external apparatus and 104 as the memory), the communication apparatus comprising:
a control unit that receives a message including a parameter related to control of the non-contact communication (see ABSTRACT which shows the NFC manager writing control information to the NFC tag of the NFC agent which would indicate the NFC agent receiving the message including parameter related to control) and performs the non-contact communication with the external apparatus on a basis of the parameter 
Claim 15 has similar limitations as claim 1.
Referring to Claim 9, Reddy Badvel teaches a communication apparatus (see 102 of fig. 1 as the communication apparatus) that includes a memory (see 104 of fig. 1) and performs non-contact communication with an external apparatus via the memory (see 106 of fig. 1 as the external apparatus), the communication apparatus comprising:
a control unit that
generates a parameter for controlling the external apparatus in a case where the non-contact communication is performed (see ABSTRACT which shows the flags as representing parameters) and transmits a message including the parameter to the external apparatus (see ABSTRACT which shows the NFC manager writing control information to the NFC tag of the NFC agent which indicates transmitting the message including the parameter to the agent).
Claim 16 has similar limitations as claim 9.
	Referring to Claim 2, Reddy Badvel also teaches the control unit executing writing to the memory of reading from the memory on a basis of the parameter (paragraph 13 which shows the memory comprising a read/write module).
	Referring to Claim 3, Reddy Badvel also teaches the control unit determining which to start from, the writing to the memory or the reading from the memory, in a case where the non-contact communication is performed on a basis of the parameter (see paragraph 32 which shows the NFC read/write module 104 of fig. 1 reading or writing according to control information).

Referring to Claim 5, Reddy Badvel also teaches the control unit performing the reading from the memory and then waits for a time based on the parameter to elapse and executes the reading from the memory (see paragraph 32 which shows the read/write module reading from NFC tag after a time interval).
Referring to Claim 6, Reddy Badvel also teaches the control unit performing the reading from the memory and then reads messages, a number of which is based on the parameter, from the memory (see paragraph 37 which shows SNEP request and response messages able to be read by both manager and agent 102 and 106).
Referring to Claim 7, Reddy Badvel also teaches the non-contact communication including communication by NFC (see NFC devices 102 and 106 in fig. 1).
Referring to Claim 8, Reddy Badvel also teaches the message including an NDEF message (paragraph 7).
Referring to Claim 10, Reddy Badvel also teaches the control unit generating the parameter for instructing the external apparatus to execute one of writing to the memory or reading from the memory (see paragraph 31 which shows NFC manager in communication with NFC read/write module 110 of fig. 1 which reads and writes to memory).
Referring to Claim 11, Reddy Badvel also teaches the control unit generating the parameter for designating which to start from, the writing to the memory or the reading 
Referring to Claim 12, Reddy Badvel also teaches the control unit performing the reading from the memory and then generating the parameter for giving an instruction to execute the reading from the memory on a basis of the parameter (see paragraph 30 which shows the generated parameters received by NFC tag 108 and paragraph 31 which shows the NFC read/write module reading the parameters sent to the NFC tag).
Referring to Claim 13, Reddy Badvel also teaches the control unit performing the reading from the memory and then generating the parameter for specifying waiting time until executing of the reading from the memory (see paragraph 35 which shows the NFC tag read after a time and also that the reading can occur at the NFC agent which means the read/write module 110 can perform the reading).
Referring to Claim 14, Reddy Badvel also teaches the control unit performing the reading from the memory and then generating the parameter for designating a number of messages to be read from the memory (see paragraph 37 which shows SNEP request and response messages able to be read by both manager and agent 102 and 106).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648